

Exhibit 10.12

PARENT SUPPORT AGREEMENT
This PARENT SUPPORT AGREEMENT dated as of February 20, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is made by LINN ENERGY, LLC, a Delaware limited liability company
(the “Parent”), in favor of BERRY PETROLEUM COMPANY, LLC, a Delaware limited
liability company (“Berry”).
RECITALS:
WHEREAS, Berry has previously entered into that certain Second Amended and
Restated Credit Agreement, dated November 15, 2010, by and among Berry, Wells
Fargo Bank, N.A., as administrative agent (“Administrative Agent”), and the
lenders party thereto, as subsequently amended (the “Credit Agreement”);
WHEREAS, pursuant to Section 2.9 of the Credit Agreement, the Borrowing Base (as
defined in the Credit Agreement) under the Credit Agreement is subject to
scheduled and interim redeterminations;
WHEREAS, pursuant to Section 2.7 of the Credit Agreement, if at any time there
is a Borrowing Base Deficiency (as defined in the Credit Agreement), Berry is
required to prepay the Credit Agreement in an amount equal to the Borrowing Base
Deficiency or otherwise provide the lenders additional collateral, and grant,
confirm and perfect first and prior liens or security interests in such
collateral, to the extent needed to allow the Supermajority Lenders (as defined
in the Credit Agreement) to increase the Borrowing Base to an amount which
eliminates such Borrowing Base Deficiency;
WHEREAS, upon any future Borrowing Base redetermination, Berry may be required
to take the actions required by Section 2.7 of the Credit Agreement; and
WHEREAS, Berry is a wholly-owned indirect subsidiary of the Parent, and the
Parent has determined that it is in Berry’s and its best interests to execute
and deliver this Agreement;
NOW, THEREFORE BE IT RESOLVED, in consideration of the above and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parent hereby agrees as follows:
AGREEMENT:
Section 1.    Agreement to Contribute Capital. With respect to any Borrowing
Base redetermination that is scheduled or otherwise occurs during the calendar
year 2015, the Parent hereby agrees to, on or before the time period for Berry
to take the specified actions as may be required of it under Section 2.7 of the
Credit Agreement, either 1) contribute or otherwise transfer funds to Berry in
an amount which will enable Berry to prepay the Credit Agreement in an amount
equal to the Borrowing Base Deficiency or 2) otherwise provide the lenders
additional collateral, including in the form of restricted cash to the extent
acceptable to the Administrative Agent, and grant, confirm and perfect first and
prior liens or security interests on such collateral,

1

--------------------------------------------------------------------------------



Exhibit 10.12

to the extent needed to allow the Supermajority Lenders to increase the
Borrowing Base to an amount which eliminates such Borrowing Base Deficiency (in
either case, the “Contribution”).
Section 2.     Acknowledgments. The Parent hereby acknowledges that it has the
financial ability to make the Contribution and that the intent of this Agreement
and the Contribution is to ensure that any Borrowing Base Deficiency that occurs
during calendar year 2015 will be paid in full or otherwise discharged or
satisfied in a manner satisfactory to the Administrative Agent.
Section 3.    Assignment; No Third Party Beneficiaries. This Agreement is
executed and delivered by the Parent solely for the benefit of Berry and,
without the prior written consent of the Parent, Berry may not assign, transfer,
pledge as collateral or otherwise encumber this Agreement or any of Berry’s
rights hereunder. No entity other than Berry shall have rights under this
Agreement.
Section 4.    Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of Texas.
[Signature Page Follows]



2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
undersigned as of the date first set forth above.


 
LINN ENERGY, LLC
 
 
 
 
 
By:
/s/ David B. Rottino
 
Name:
David B. Rottino
 
Title
Executive Vice President, Business Development and Chief Accounting Officer









Acknowledged as of the date first set forth
above by:
 
 
 
BERRY PETROLEUM COMPANY, LLC
 
 
 
 
 
By:
/s/ Candice J. Wells
 
Name:
Candice J. Wells
 
Title
Vice President, General Counsel
and Corporate Secretary
 




Parent Support Agreement